DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/10/2021, with respect to 112 rejections to claim 14 and 101 rejections to claims 10-15 have been fully considered and are persuasive.  The 112 and 101 rejections of 04/27/2021 has been withdrawn. 
Applicant’s arguments with respect to claims 1-6 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 4, “the weather information” should read “the date and time information” according to the context.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (US 20160305794, hereinafter Horita; already of record) in view of You et al. (US 20150378015, hereinafter You; already of record). The paragraph numbers of the foreign references refer to the machine translation attached.
claims 1, 17 and 19 (Currently Amended), Horita teaches an information processing apparatus, method and non-transitory computer readable medium comprising (See at least Horita: Fig. 1): 
a memory configured to store instructions; and 
a processor coupled to the memory and configured to execute the instructions to (See at least Horita: Fig. 1):
calculate …of an estimation position of a vehicle by using information, the information including at least one of a detection result of a target object in a vicinity of the vehicle, positioning information received from a positioning satellite, map data, and information of an inertial measurement unit (IMU) (See at least Horita: Para. 0042); and
in response to accuracy of the estimation position of the vehicle based on … being lower than a predetermined reference (See at least Horita: Para. 0083; Para. 0158),
perform at least one of changing a target object used for calculating a probability distribution, controlling a distance between the vehicle and another vehicle around the vehicle, and changing a range of the map data used for estimating a position of the vehicle (See at least Horita: Fig. 3, element 355, Para. 0080; Para. 0143).
Yet, Horita does not explicitly teach:
…probability distribution…
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified an information processing apparatus, method and non-transitory computer readable medium of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).

	
Regarding claim 2 (Currently Amended), Horita in combination with You teaches the information processing apparatus according to claim 1. Horita further teaches:
wherein the processor is further configured to execute the instructions to include position information in first information, the position information indicating a position at which the accuracy of the estimation position of the vehicle based on the … is lower than the predetermined reference, and out put the first information to a server (See at least Horita: Para. 0163; Para. 0164).
Yet, Horita does not explicitly teach:
…probability distribution…
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).

Regarding claim 3 (Currently Amended), Horita in combination with You teaches the information processing apparatus according to claim 2. Horita further teaches:
wherein the processor is further configured to execute the instructions to include date and time information in the first information, the weather information indicating a date and time when the accuracy of the estimation position of the vehicle based on the … is lower than the predetermined reference (See at least Horita: Para. 0163; Para. 0164; Para. 0132).
Yet, Horita does not explicitly teach:
…probability distribution…

…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).

Regarding claim 4 (Currently Amended), Horita in combination with You teaches the information processing apparatus according to claim 2. Horita further teaches:
wherein the processor is further configured to execute the instructions to include weather information in the first information, the weather information indicating weather in the vicinity of the vehicle when the accuracy of the estimation position of the vehicle based on the … is lower than the predetermined reference (See at least Horita: Para. 0170, 0171).
Yet, Horita does not explicitly teach:
…probability distribution…
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).

claim 5 (Currently Amended), Horita in combination with You teaches the information processing apparatus according to claim 2. Horita further teaches:
wherein the processor is further configured to execute the instructions to include at least any one of individual information of the vehicle or vehicle type information of the vehicle in association with the first information (See at least Horita: Para. 0167).

Regarding claim 6 (Currently Amended), Horita in combination with You teaches the information processing apparatus according to claim 2. Horita further teaches:
wherein the processor is further configured to execute the instructions to include sensor information related to an external sensor mounted on the vehicle in the first information (See at least Horita: Para. 0163, 0164; Para. 0195).

Claims 10-12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Onuma (JP 2011-227833, hereinafter Onuma; already of record) and further in view of You.
Regarding claims 10, 18 and 20 (Currently Amended), Horita teaches a server apparatus, an information processing method and a non-transitory computer readable medium comprising (See at least Horita: Fig. 1): 
a memory configured to store instructions; and 
a processor coupled to the memory and configured to execute the instructions to (See at least Horita: Fig. 1):
obtain, from an information processing apparatus disposed in a vehicle via a network interface, first information including position information of a position at which accuracy of an estimation position the vehicle is lower than a predetermined reference, and accumulate the acquired first information in a storage device (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163, 0164);…
…identify a position (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163, 0164)...
Although Horita teaches using position information, Horita does not explicitly teach:
…determine an obtainment frequency of the first information based on a number of times the first information is obtained; and…
… at which an obtainment frequency of the first information is equal to or larger than a reference, and output the identified position on a map displayed on a display device.
However, in the same field of endeavor, Onuma teaches:
…determine an obtainment frequency of the first information based on a number of times the first information is obtained (See at least Onuma: Para. 90, 91); and…
… at which an obtainment frequency of the first information is equal to or larger than a reference (See at least Onuma: Para. 90, 91)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a server apparatus, an information processing method and a non-transitory computer readable medium of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).
Yet, Horita in combination with Onuma does not explicitly teach:
…and output the identified position on a map displayed on a display device.
However, in the same field of endeavor, You teaches:
…and output the identified position on a map displayed on a display device (See at least You: Para. 0046).


Regarding claim 11 (Currently Amended), Horita in combination with Onuma and You teaches the server apparatus according to claim 10. Horita further teaches:
wherein the processor is further configured to execute the instructions to:
obtain the first information further including date and time information indicating a date and time at which the accuracy of the estimation position of the vehicle is lower than a predetermined reference (See at least Horita: Fig. 15, device 20 and server 10; Para. 0132); and
based on the date and time information, output information indicating a position …for each day or time zone …(See at least Horita: Fig. 15, device 20 and server 10; Para. 0132).
Although Horita teaches using date and time information, Horita does not explicitly teach:
… at which an obtainment frequency of the first information … is equal to or larger than a reference.
However, in the same field of endeavor, Onuma teaches:
… at which an obtainment frequency of the first information … is equal to or larger than a reference (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate (see at least Onuma: Para. 20).

Regarding claim 12 (Currently Amended), Horita in combination with Onuma and You teaches the server apparatus according to claim 10. Horita further teaches:
wherein the processor is further configured to execute the instructions to:
obtains the first information further including weather information indicating weather in a vicinity of the vehicle when the accuracy of the estimation position of the vehicle is lower than a predetermined reference (See at least Horita: Fig. 15, device 20 and server 10; Para. Para. 0170, 0171), and
based on the weather information, the output information indicating a position … for each weather … (See at least Horita: Fig. 15, device 20 and server 10; Para. Para. 0170, 0171).
Although Horita teaches using weather information, Horita does not explicitly teach:
… at which an obtainment frequency of the first information … is equal to or larger than a reference.
However, in the same field of endeavor, Onuma teaches:
… at which an obtainment frequency of the first information … is equal to or larger than a reference (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).

claim 14 (Currently Amended), Horita in combination with Onuma and You teaches the server apparatus according to claim 1. Horita further teaches:
wherein the processor is further configured to execute the instructions to:
obtain the first information further including sensor information related to an external sensor mounted on the vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163; Para. 0164; Para. 0195), and
…calculated for each type of the external sensor identified by the sensor information, output information indicating an external sensor type … (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163; Para. 0164; Para. 0195).
Although Horita teaches using sensor information, Horita does not explicitly teach:
…based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or larger than a reference.
However, in the same field of endeavor, Onuma teaches:
…based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or larger than a reference (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Onuma and You as applied to claim 10 above, and further in view of Arai et al. (US 20170369056, hereinafter Arai, already of record).
claim 13 (Currently Amended), Horita in combination with Onuma and You teaches the server apparatus according to claim 10. Horita further teaches:
wherein processor is further configured to execute the instructions to:
obtain the first information further including … information of the vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0167), and
…calculated for each vehicle type identified by the vehicle type information, output information indicating a vehicle type … (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163; Para. 0164; Para. 0167).
Yet, Horita does not explicitly teach:
…vehicle type … based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or larger than a reference.
However, in the same field of endeavor, Onuma teaches:
… based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or larger than a reference (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).
Yet, Horita in combination with Onuma does not explicitly teach:
…vehicle type …
However, in the same field of endeavor, Arai teaches:
…vehicle type (See at least Arai: Claim 38).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Onuma and You as applied to claim 10 above, and further in view of Cox et al. (US 20150228129, hereinafter Cox, already of record).
Regarding claim 15 (Currently Amended), Horita in combination with Onuma and You teaches the server apparatus according to claim 10. Horita further teaches:
wherein processor is further configured to execute the instructions to:
obtain the position information further including individual information of the vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0167), and
…calculated for each vehicle identified by the individual information, specify a vehicle …and …associated with the specified vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163; Para. 0164; Para. 0167).
Yet, Horita does not explicitly teach:
… based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or greater than a reference… outputs a notification message to a user apparatus…
However, in the same field of endeavor, Onuma teaches:
 (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).
Yet, Horita in combination with Onuma does not explicitly teach:
… outputs a notification message to a user apparatus …
However, in the same field of endeavor, Cox teaches:
… outputs a notification message to a user apparatus (See at least Cox: Para. 0117)…
It would have been obvious to one of ordinary skill in the art to include in the server apparatus of Horita in combination with Onuma with notification message output as taught by Cox since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase convenience and safety.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of You, and further in view of Onuma.
Claim 16 is an analogous claim of combination of previously rejected claims 1 and 10 above, therefore rejected on the same premise.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663